      Case 2:17-cv-00019-APG-BNW Document 109 Filed 03/05/19 Page 1 of 3



 1    PATRICK H. HICKS (Nev. Bar No. 4632)
      LITTLER MENDELSON P.C.
 2    3960 Howard Hughes Parkway, Suite 300
      Las Vegas, NV 89169
 3    Telephone: (702) 862-8800
      phicks@littler.com
 4
      ESTHER G. LANDER (DC Bar No. 461316)
 5    Admitted pro hac vice
      AKIN GUMP STRAUSS HAUER & FELD LLP
 6    1333 New Hampshire Avenue, N.W.
      Washington, D.C. 20036
 7    Telephone: (202) 887-4000
      elander@akingump.com
 8
      WILLIAM J. EDELMAN (CA Bar No. 285177)
 9    Admitted pro hac vice
      AKIN GUMP STRAUSS HAUER & FELD LLP
10    580 California Street, Suite 1500
      San Francisco, CA 94104
11    Telephone: (415) 765-9532
      wedelman@akingump.com
12
      Attorneys for Defendant
13    DESERT PALACE, INC., d/b/a CAESARS PALACE
14
                                   UNITED STATES DISTRICT COURT
15
                                        DISTRICT OF NEVADA
16

17
      WILLIAM J. BERRY, JR.; CYNTHIA
18    FALLS; and SHANE KAUFMAN,
                                                     Case No. 2:17-cv-00019-GMN-PAL
19                      Plaintiffs,

20    v.                                             DEFENDANT’S NOTICE AND REQUEST
                                                     FOR LEAVE TO WITHDRAW WILLIAM
21    DESERT PALACE, INC., d/b/a                     J. EDELMAN AS COUNSEL PRO HAC
      CAESARS PALACE; DOES I through X,              VICE
22    and ROE BUSINESS ENTITIES I through
      X, inclusive,
23
                        Defendants.
24

25          TO: PLAINTIFFS and their Attorneys of Record:

26          Pursuant to Local Rule IA 11-6, William J. Edelman of the law firm of Akin Gump

27   Strauss Hauer & Feld LLP hereby requests leave of court to withdraw his appearance as counsel

28   pro hac vice for defendant.
      Case 2:17-cv-00019-APG-BNW Document 109 Filed 03/05/19 Page 2 of 3



 1          1.       On April 2, 2018, William J. Edelman of the law firm Akin Gump Strauss Hauer
 2                   & Feld LLP was admitted as counsel pro hac vice for defendant. (ECF No. 67.)
 3          2.       On May 19, 2017 Esther G. Lander of the law firm Akin Gump Strauss Hauer &
 4                   Feld LLP was admitted as counsel pro hac vice for defendants. (ECF No. 23.)
 5          3.       Defendant consents to the withdrawal of William J. Edelman, as Esther G. Lander
 6                   will remain as counsel pro hac vice in this proceeding.
 7          4.       Patrick H. Hicks of the law firm of Littler Mendelson P.C. has appeared as local
 8                   counsel for defendant and will continue to represent defendant.
 9          Accordingly, defendants and William J. Edelman request that Mr. Edelman’s appearance
10   as counsel pro hac vice be terminated.
11
     March 5, 2019
12                                                  Respectfully submitted,
13
                                                     /s/ Esther G. Lander
14   PATRICK H. HICKS                               ESTHER G. LANDER
     (Nev. Bar No. 4632)                            (pro hac vice)
15   LITTLER MENDELSON P.C.                         AKIN GUMP STRAUSS HAUER & FELD LLP
     3960 Howard Hughes Parkway, Suite 300          1333 New Hampshire Avenue, NW
16   Las Vegas, NV 89169                            Washington, DC 20036-1564
     Telephone: (702) 862-8800                      Telephone: 202.887.4000
17

18                                                  Attorneys for Defendant
                                                    Desert Palace, Inc. d/b/a Caesars Palace
19

20
                                                   ORDER
21

22
                                                   IT IS SO ORDERED.
23

24                                                 _____________________________
                                                   United States District Judge/
25                                                 United States Magistrate Judge
26
                                                   DATED: _____________________
27

28
                                                       2
      Case 2:17-cv-00019-APG-BNW Document 109 Filed 03/05/19 Page 3 of 3

 1

 2                               CERTIFICATE OF ELECTRONIC SERVICE

 3           This is to certify that on the 5th day of March 2019, the undersigned, an employee of
     Akin Gump Strauss Hauer & Feld LLP, electronically filed the foregoing Defendant’s Notice
 4
     and Motion To Withdraw William J. Edelman as Counsel Pro Hac Vice with the U.S. District
 5   Court, and a copy was electronically transmitted from the court to the email address on file for:

 6
                   Kathleen J. England
 7                 Gilbert & England Law Firm
                   610 South Ninth Street
 8
                   Las Vegas, Nevada 89101
 9
                   Jason R. Maier
10                 Danielle J. Barraza
                   Maier Gutierrez & Associates
11                 8816 Spanish Ridge Avenue
                   Las Vegas, Nevada 89148
12

13
                                                   By:      /s/Julianne Doherty
14                                                         An employee of
                                                           Akin Gump Strauss Hauer & Feld LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
